                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

BETTY MAXWELL                                                                                                PLAINTIFF

vs.                                           Civil No. 4:18-cv-04150

ANDREW SAUL1,                                                                                  DEFENDANT
Commissioner, Social Security Administration

                                                  JUDGMENT

         For reasons stated in the memorandum opinion of this date, I hereby reverse the decision of

the Commissioner and remand this case for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

         If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access to

Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes "not appealable" i.e., thirty (30) days after the sixty (60) day time for appeal has

ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

     IT IS SO ORDERED this 26th day of August 2019.



                                                          /s/   Barry A. Bryant
                                                                   HON. BARRY A. BRYANT
                                                                   UNITED STATES MAGISTRATE JUDGE




11
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
